PER CURIAM.
For two reasons, we reverse the trial court’s order which denied appellant’s motion to quash service.
As appellant points out, appellees’ affidavit fails to rebut appellant’s by competent proof. See Naviera Blancamar, S.A. v. Boucher, 547 So.2d 1034, 1035 (Fla. 3d DCA 1989). Appellees failed to provide the *293trial court with competent proof that the adult woman named Jennifer (no last name given) upon whom service was made was residing in appellant’s household and was a proper recipient of service. Further, as appellant points out, appellees’ cross-claim fails to allege sufficient facts concerning the statutory basis of jurisdiction over appellant in Canada. See Neff v. Adler, 416 So.2d 1240 (Fla. 4th DCA 1982), and Plummer v. Hoover, 519 So.2d 1158 (Fla. 5th DCA 1988).
ANSTEAD, GLICKSTEIN and WALDEN, JJ., concur.